Exhibit 10.3

ZILLOW GROUP, INC.

AMENDED AND RESTATED 2011 INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD NOTICE

Zillow Group, Inc. (the “Company”) hereby grants to you (“Participant”) a
Restricted Stock Unit Award (the “Award”). The Award is subject to all the terms
and conditions set forth in this Restricted Stock Unit Award Notice (the “Award
Notice”) and the Restricted Stock Unit Award Agreement (the “Award Agreement”)
and the Zillow Group, Inc. Amended and Restated 2011 Incentive Plan (the
“Plan”), which are incorporated into the Award Notice in their entirety. Subject
to the terms and conditions of the Award Notice and the Award Agreement, the
Award will be settled in shares of the Company’s Class [A][C] Common Stock upon
vesting.

 

Participant: Grant Date:

Number of Class [A][C] Restricted

Stock Units Subject to Award (the

“Units”):

Vesting Commencement Date:

Vesting Schedule (subject to

continued employment or service):

Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, the Award Notice, the Award Agreement and the Plan. You further
acknowledge that as of the Grant Date, the Award Notice, the Award Agreement and
the Plan set forth the entire understanding between you and the Company
regarding the Award and supersede all prior oral and written agreements on the
subject.

 

ZILLOW GROUP, INC.     PARTICIPANT By:  

 

   

 

Its:  

 

          Address:  

 

     

 

     

 

Attachments:     Date Accepted:                      1. Restricted Stock Unit
Award Agreement 2. Plan Summary for the Plan



--------------------------------------------------------------------------------

ZILLOW GROUP, INC.

AMENDED AND RESTATED 2011 INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”) and
this Restricted Stock Unit Award Agreement (this “Award Agreement”), Zillow
Group, Inc. (the “Company”) has granted to you a Restricted Stock Unit Award
(the “Award”) under the Zillow Group, Inc. Amended and Restated 2011 Incentive
Plan (the “Plan”) for the number and class of Restricted Stock Units indicated
in your Award Notice. Capitalized terms not explicitly defined in this Award
Agreement or the Award Notice but defined in the Plan have the same definitions
as in the Plan.

The details of the Award are as follows:

 

1. Vesting

Subject to the terms of this Award Agreement, the Award will vest as set forth
in the Award Notice (the “Vesting Schedule”). One share of that class of the
Company’s Common Stock indicated in your Award Notice will be issuable for each
Restricted Stock Unit that vests. Restricted Stock Units that have vested and
are no longer subject to forfeiture according to the Vesting Schedule are
referred to herein as “Vested Units.” Restricted Stock Units that have not
vested and remain subject to forfeiture under the Vesting Schedule are referred
to herein as “Unvested Units.” The Unvested Units will vest (and to the extent
so vested cease to be Unvested Units remaining subject to forfeiture) in
accordance with the Vesting Schedule (the Unvested and Vested Units are
collectively referred to herein as the “Units”).

As soon as practicable after Unvested Units become Vested Units, but not later
than 60 days after vesting, the Company will settle the Vested Units by issuing
to you, for each Vested Unit, one share of that class of the Company’s Common
Stock indicated in your Award Notice. If a vesting date falls on a weekend or
any other date on which the Nasdaq Stock Market (“NASDAQ”) is not open, affected
Units will vest on the next following NASDAQ business day. The Award will
terminate and the Unvested Units will be subject to forfeiture upon your
Termination of Service as set forth in Section 2.

 

2. Termination of Service

Upon your Termination of Service for any reason, any portion of the Award that
has not vested as provided in Section 1 will immediately be forfeited to the
Company without payment of any further consideration to you. You will have no
further rights, and the Company will have no further obligations to you, with
respect to such Unvested Units.

 

3. Securities Law Compliance

3.1 You represent and warrant that you have been furnished with a copy of the
Plan and the plan summary for the Plan.



--------------------------------------------------------------------------------

3.2 You hereby agree that you will in no event sell or distribute all or any
part of the shares of the Common Stock that you may receive pursuant to
settlement of the Units (the “Shares”) unless (a) there is an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state securities laws covering any such
transaction involving the Shares, or (b) the Company receives an opinion of your
legal counsel (concurred in by legal counsel for the Company) stating that such
transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration. You understand that
the Company has no obligation to you to maintain any registration of the Shares
with the Securities and Exchange Commission and has not represented to you that
it will so maintain registration of the Shares.

3.3 You confirm that you have been advised, prior to your receipt of the Shares,
that neither the offering of the Shares nor any offering materials have been
reviewed by any administrator under the Securities Act or any other applicable
securities act (the “Acts”) and that the Shares cannot be resold unless they are
registered under the Acts or unless an exemption from such registration is
available.

3.4 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Award Agreement or the breach by you of any terms or conditions of this Award
Agreement.

 

4. Transfer Restrictions

Units may not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.

 

5. No Rights as Shareholder

You will not have any voting, dividend or any other rights as a shareholder of
the Company with respect to the Units.

 

6. Independent Tax Advice

You acknowledge that determining the actual tax consequences to you of receiving
or disposing of the Units and the Shares may be complicated. These tax
consequences will depend, in part, on your specific situation and may also
depend on the resolution of currently uncertain tax law and other variables not
within the control of the Company. You are aware that you should consult a
competent and independent tax advisor for a full understanding of the specific
tax consequences to you of receiving the Units and receiving or disposing of the
Shares. Prior to executing the Award Notice, you either have consulted with a
competent tax advisor independent of the Company to obtain tax advice concerning
the receipt of the Units and the receipt or disposition of the Shares in light
of your specific situation or you have had the opportunity to consult with such
a tax advisor but chose not to do so.



--------------------------------------------------------------------------------

7. Book Entry Registration of Shares

The Company will issue the Shares by registering the Shares in book entry form
with the Company’s transfer agent in your name and the applicable restrictions
will be noted in the records of the Company’s transfer agent and in the book
entry system.

 

8. Withholding

8.1 You understand that under United States federal tax laws in effect on the
Grant Date, you will have taxable compensation income at the time of vesting of
the Units based on the Fair Market Value of the underlying Shares on each
vesting date. You are ultimately responsible for all taxes owed in connection
with the Award (e.g., at grant, vesting and/or upon receipt of the Shares),
including any federal, state, local or foreign taxes of any kind required by law
to be withheld by the Company or a Related Company in connection with the Award,
including FICA or any other tax obligation (the “Tax Withholding Obligation”),
regardless of any action the Company or any Related Company takes with respect
to any such Tax Withholding Obligation. The Company makes no representation or
undertaking regarding the adequacy of any tax withholding made in connection
with the Award. The Company has no obligation to deliver Shares pursuant to the
Award until you have satisfied the Tax Withholding Obligation.

8.2 In order to satisfy your obligations set forth in Section 8.1, you hereby
irrevocably appoint any brokerage firm acceptable to the Company for such
purpose (the “Agent”) as your Agent, and authorize the Agent, to:

 

  (a) Sell on the open market at the then prevailing market price(s), on your
behalf, as soon as practicable on or after the settlement date for any Vested
Units, the minimum number of Shares (rounded up to the next whole number)
sufficient to generate proceeds to cover the amount of any Tax Withholding
Obligation and all applicable fees and commissions due to, or required to be
collected by, the Agent;

 

  (b) Remit directly to the Company the cash amount necessary to cover the
payment of such Tax Withholding Obligation, as of such date;

 

  (c) Retain the amount required to cover all applicable brokerage fees,
commissions and other costs of sale due to, or required to be collected by, the
Agent, relating directly to the sale of Shares referred to in clause (a) above;
and

 

  (d) Remit any remaining funds to you.

As of the date of execution of the Award Notice, you represent and warrant that
you are not aware of any material nonpublic information with respect to the
Company or any securities of the Company; are not subject to any legal,
regulatory or contractual restriction that would prevent the Agent from
conducting sales as provided herein; do not have, and will not attempt to
exercise, authority, influence or control over any sales of Shares effected
pursuant to this Section 8.2; and are entering into this Section 8.2 of this
Award Agreement in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 (regarding trading of the Company’s securities on
the basis of material nonpublic information) under the Exchange Act. It



--------------------------------------------------------------------------------

is the intent of the parties that this Section 8.2 comply with the requirements
of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act and this Award Agreement will
be interpreted to comply with the requirements of Rule 10b5-1(c) of the Exchange
Act.

You understand that the Agent may effect sales as provided in clause (a) above
jointly with sales for other employees of the Company and that the average price
for executions resulting from bunched orders will be assigned to your account.
You acknowledge that neither the Company nor the Agent is under any obligation
to arrange for such sales at any particular price, and that the proceeds of any
such sales may not be sufficient to satisfy your Tax Withholding Obligation. In
addition, you acknowledge that it may not be possible to sell Shares as provided
by this Section 8.2 due to (i) a legal or contractual restriction applicable to
you or the Agent, (ii) a market disruption, or (iii) rules governing order
execution priority on the NASDAQ Stock Market or other exchange where the Shares
may be traded. In the event of the Agent’s inability to sell any Shares or that
number of Shares sufficient to cover your Tax Withholding Obligation, you will
continue to be responsible for payment to the Company of all federal, state,
local and foreign taxes that are required by applicable laws and regulations to
be withheld.

You acknowledge that regardless of any other term or condition of this Award
Agreement, neither the Agent nor the Company will be liable to you for
(a) special, indirect, punitive, exemplary, or consequential damages, or
incidental losses or damages of any kind, or (b) any failure to perform or for
any delay in performance that results from a cause or circumstance that is
beyond the Agent’s reasonable control.

You hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent or the Company reasonably deems necessary or appropriate
to carry out the purposes and intent of this Section 8.2. The Agent is a third
party beneficiary of this Section 8.2.

Notwithstanding the foregoing terms of this Section 8.2, if you are subject to
“blackout periods” under the Company’s Insider Trading Policy and you execute
the Award Notice during a “blackout period,” your agreement to the terms of this
Section 8.2 will not be deemed effective and you will be required to and
responsible for ensuring that you agree to the terms of this Section 8.2 at a
time that is outside of a “blackout period.”

8.3 Notwithstanding the foregoing, to the maximum extent permitted by law, the
Company has the right to retain without notice from Shares issuable under the
Award or from salary or other amounts payable to you, a number of whole Shares
or cash having a value sufficient to satisfy the Tax Withholding Obligation, and
you hereby authorize the Company to do so (which Shares may be withheld up to
the applicable minimum required tax withholding rate or such other applicable
rate to avoid adverse treatment for financial accounting purposes).

8.4 Furthermore, you acknowledge that the Company (i) makes no representations
or undertakings regarding the treatment of any Tax Withholding Obligations or
tax treatment in connection with any aspect of the Award, including but not
limited to, the grant, vesting, the issuance of Shares upon vesting, the
subsequent sale of Shares acquired pursuant to the Award and the receipt of any
dividends, and (ii) does not commit to and is under no obligation to structure
the terms of the grant or any aspect of the Award to reduce or eliminate your
liability for Tax Withholding Obligations or achieve any particular tax result.
Further, if you have



--------------------------------------------------------------------------------

become subject to tax in more than one jurisdiction, you acknowledge that the
Company (or former employer, as applicable) may be required to withhold or
account for Tax Withholding Obligations in more than one jurisdiction.

 

9. General Provisions

9.1 Assignment. The Company may assign its rights under this Award Agreement at
any time, whether or not such rights are then exercisable, to any person or
entity selected by the Company’s Board of Directors.

9.2 No Waiver. No waiver of any provision of this Award Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

9.3 Undertaking. You hereby agree to take whatever additional action and execute
whatever additional documents the Company may deem necessary or advisable in
order to carry out or effect one or more of the obligations or restrictions
imposed on either you or the Units pursuant to the express provisions of this
Award Agreement.

9.4 Agreement Is Entire Contract. This Award Agreement, the Award Notice and the
Plan constitute the entire contract between the parties hereto with regard to
the subject matter hereof and supersede all prior oral or written agreements on
the subject. This Award Agreement is made pursuant to the provisions of the Plan
will in all respects be construed in conformity with the express terms and
provisions of the Plan.

9.5 Successors and Assigns. The provisions of this Award Agreement and the Award
Notice will inure to the benefit of, and be binding on, the Company and its
successors and assigns and you and your legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person will have become a party to this Award Agreement and agreed in
writing to join herein and be bound by the terms and conditions hereof.

9.6 No Employment or Service Contract. Nothing in this Award Agreement will
affect in any manner whatsoever the right or power of the Company, or any
Related Company, to terminate your employment or service on behalf of the
Company or any Related Company, for any reason, with or without Cause.

9.7 Section 409A Compliance. This Award and any Shares issuable thereunder are
intended to qualify for an exemption from or comply with Section 409A of the
Code. Notwithstanding any other provision in this Award Agreement, the Award
Notice and the Plan to the contrary, the Company, to the extent it deems
necessary or advisable in its sole discretion, reserves the right, but will not
be required, to unilaterally amend or modify this Award Agreement or the Award
Notice so that the Award qualifies for exemption from or complies with
Section 409A of the Code; provided, however, that the Company makes no
representations that the Award will be exempt from or comply with Section 409A
of the Code and makes no undertaking to preclude Section 409A of the Code from
applying to the Award. No provision of this Award Agreement or the Award Notice
will be interpreted or construed to transfer any



--------------------------------------------------------------------------------

liability for failure to comply with Section 409A of the Code from you or any
other individual to the Company. By executing the Award Notice, you agree that
you will be deemed to have waived any claim against the Company with respect to
any such tax consequences.

9.8 Counterparts. The Award Notice may be executed in two or more counterparts,
each of which will be deemed an original, but which, upon execution, will
constitute one and the same instrument.